Citation Nr: 0914407	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-28 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1965 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that in the Veteran's notice of disagreement 
received by the RO in October 2005, the Veteran only voiced 
disagreement with the denial of his claim for service 
connection for tinnitus.  In the statement of the case issued 
by the RO in August 2006, the only issue discussed is 
entitlement to service connection for tinnitus.  Thus, 
service connection for tinnitus is the only issue properly 
before the Board at this time.

In an Informal Hearing Presentation submitted by the 
Veteran's accredited representative in March 2009, several 
new issues appear to be raised.  It appears that the Veteran 
desires an increased evaluation for his service-connected 
right ear hearing loss.  Additionally, it appears that the 
Veteran desires to re-open his claim for service connection 
for left ear hearing loss.  Finally, the Veteran's accredited 
representative states that the determination of the effective 
date for service connection for the Veteran's right ear 
hearing loss was clear error.  The Board refers these issues 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence of record does not demonstrate 
tinnitus was manifest during active service or developed as a 
result of an established event, injury, or disease during 
active service.




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in March 2005.  That letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Tinnitus

In this case, the service treatment records are negative for 
signs, symptoms, or diagnoses of tinnitus.  Audiological 
examination reports from September 1981, November 1981, and 
March 1985 say nothing concerning tinnitus.  On a patient 
history questionnaire for a family practice clinic completed 
by the Veteran after he had been on active duty for 18 years 
and 6 months, the Veteran indicated that he did not have 
ringing in his ears.  A service audiological examiner noted 
in April 1985 that the Veteran did not have tinnitus.  On the 
April 1985 separation examination report, it was indicated 
that the Veteran had normal ears with hearing loss 
bilaterally.  The Veteran indicated on his April 1985 Report 
of Medical History (RMH) that he had hearing loss but no ear 
trouble.

A private treatment note from July 2000 reveals that the 
Veteran accidentally blew air in his ear with an air 
compressor.  It was noted that he heard a cricket-like noise 
in his right ear.  The Veteran checked a box indicating that 
he had a history of hearing loss/ringing in ears/earache in a 
November 2001 VA treatment note.  A private audiology record 
from January 2005 contains no notations of tinnitus.

On VA examination in July 2005, the Veteran reported a 
history of noise exposure during his military service.  He 
said that since leaving active duty he had little if any 
noise exposure.  He denied recreational noise exposure and 
other causes of hearing loss.  The examiner noted that the 
onset of the Veteran's tinnitus was 5 to 10 years previously.  
It was noted that tinnitus is not time-locked to acoustic 
trauma, and there was no documentation of tinnitus in the 
service treatment records.  The examiner noted that on April 
15, 1985, the Veteran denied tinnitus.  It was also observed 
that the Veteran denied tinnitus on November 18, 1981, during 
an ear, nose, and throat examination.  After considering the 
evidence, the examiner opined that it was not as likely as 
not that tinnitus occurred during or as a result of military 
service.

The Veteran remarked in September 2005 that he had tinnitus 
when he left the military in 1985.  He said that he learned 
to live with his tinnitus as he thought it was normal.  He 
noticed that his tinnitus became worse over the years and 
felt that it was directly related to noise exposure.  He 
added on his VA form 9 submitted in August 2006 that he told 
the July 2005 VA examiner that his tinnitus had worsened over 
the previous 5 to 10 years.  He said that his tinnitus did 
not begin 5 to 10 years previously but began during his 
military service.

Based upon the evidence of record, the Board finds the 
Veteran's tinnitus was not incurred as a result of an 
established event, injury, or disease during active service.  
In this matter, the Board finds July 2005 VA examiner's 
opinion persuasive.  The examiner reviewed the claims file, 
thoroughly interviewed the Veteran, and performed all 
necessary tests.  Additionally, he specifically commented on 
individual events present throughout the Veteran's military 
and medical history.  The examiner opined that it was less 
likely as not that the Veteran's tinnitus was related to 
military service.  He provided adequate reasons and bases for 
his opinion.  Without persuasive, competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury, service connection cannot be 
granted.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the veteran's own contentions that his 
tinnitus was caused during his active duty, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that tinnitus 
was caused by service that ended in 1985.  In this case, when 
the Veteran's service treatment records (which specifically 
state that he did not have tinnitus [see service treatment 
note dated April 1985 which says that the Veteran did not 
have tinnitus]), and his post-service treatment records are 
considered (which indicate that the Veteran's tinnitus began 
in 1995 or 2000 [see VA examination report from July 2005], 
and which do not contain persuasive medical evidence of a 
nexus between tinnitus and hearing loss and the veteran's 
service), the Board finds that the medical evidence outweighs 
the Veteran's contentions that he has tinnitus and hearing 
loss that is related to his service.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


